Case 2:19-cv-02439-SVW-SK Document 30 Filed 08/26/19 Page 1 of 2 Page ID #:226




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Isabel Rose Masanque, Esq., SBN 292673
   3     Sara Gunderson, Esq., SBN 302582
         Chris Carson, Esq., SBN 280048
   4     Mail: PO Box 262490
         San Diego, CA 92196-2490
   5     Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
   6     (858) 375-7385; (888) 422-5191 fax
   7
         SaraG@potterhandy.com

   8     Attorneys for Plaintiff
   9
  10
  11                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  12
  13
         Chris Langer,                          Case: 2:19-cv-02439-SVW-SK
  14
  15                 Plaintiff,                 Notice of Withdrawal of the
                                                Notice of Motion and Motion,
  16        v.                                  and Declaration of Gunderson
  17                                            filed on August 23, 2019
         Westco Investment LLC, a
  18     California Limited Liability
         Company;
  19     Farsi Import, LLC, a California           Date: September 21, 2019
         Limited Liability Company; and            Time: 1:30 p.m.
  20     Does 1-10;                                Ctrm: 10A (10th Floor)
  21                 Defendants.
  22
                                                   Hon. Judge Stephen V. Wilson
  23
  24
  25         Plaintiff Chris Langer hereby notifies the Court that he is requesting
  26   withdrawal of the Notice of Motion filed on August 23 and the Declaration of
  27   Gunderson filed on August 23. Both documents omitted information about
  28


                                            1

       Notice of Errata                                 Case: 2:19-cv-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 30 Filed 08/26/19 Page 2 of 2 Page ID #:227




   1   attempting to abide by C.D. L.R. 7-3. A revised notice of motion, and a revised
   2   Declaration of Gunderson have already be filed with the court.
   3         Plaintiff and his counsel regretfully apologize for the errors in the filing
   4   of plaintiff’s motion for summary judgment, and will ensure such mistakes do
   5   not recur in the future.
   6
   7   Dated: August 24, 2019           CENTER FOR DISABILITY ACCESS
   8
   9                                           By: /s/ Sara N. Gunderson
  10                                           Sara Gunderson
  11                                           Attorneys for Plaintiff
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              2

       Notice of Errata                                     Case: 2:19-cv-02439-SVW-SK
